               Case 3:20-cv-03426-JD Document 79 Filed 10/14/20 Page 1 of 6




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                 Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                               PLAINTIFF’S REPLY IN
            Plaintiff,                                           SUPPORT OF MOTION FOR
11                                                               ORDER TO SHOW CAUSE WHY
                    v.                                           KRONENBERGER ROSENFELD
12                                                               LLP AND DEFENDANTS OMAR
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                      QAZI AND SMICK
        ELON MUSK, and TESLA, INC.,                              ENTERPRISES, INC. SHOULD
14                                                               NOT BE HELD IN CONTEMPT
            Defendants.                                          OF COURT
15
16                                                               Time:          10:00 A.M.
                                                                 Date:          November 5, 2020
17                                                               Courtroom:     11, 19th Floor

18                                                               Judge: Hon. James Donato
                                                                 SAC Filed: August 26, 2020
19
20
21          The opposition brief (“Opposition,” ECF No. 78) filed by counsel for Defendants Omar

22   Qazi and Smick Enterprises, Inc. (together, “Qazi Defendants”) perfectly illustrates the

23   fundamental problem that led to both the filing of this Motion and the avoidable procedural

24   disputes that preceded it: Qazi Defendants’ fundamental belief that rules do not apply to them.

25          Rather than simply agreeing to any of the polite but firm requests Plaintiff sent via e-mail

26   to ask that Qazi Defendants halt their manifestly unprofessional rhetoric to ensure the safety of

27   all parties (and non-parties), Qazi Defendants vowed to get “louder” to prove that they can not be

28

     PLAINTIFF’S REPLY ISO MOTION FOR ORDER          1                                  3:20-cv-03426-JD
     TO SHOW CAUSE RE: KRONENBERGER
     ROSENFELD LLP AND QAZI DEFENDANTS
                 Case 3:20-cv-03426-JD Document 79 Filed 10/14/20 Page 2 of 6




 1   “silence[d],” using each request as a pretext to ratchet up their dangerous and performative
 2   misconduct. ECF No. 77-1 at 62.
 3             They now misconstrue Plaintiff’s requests to comply with this Court’s simple and
 4   eminently reasonable September 2, 2020 Order (the “Civility Order”), for all parties and counsel
 5   to abide by the Northern District of California’s Guidelines for Professional Conduct
 6   (“Guidelines”), as a “vague” “presumptively impermissible restraint on speech” akin to a
 7   “preliminary injunction.” Opposition at 4-6. In doing so, they paint Plaintiff as irrationally
 8   requesting relief that Plaintiff has not asked for—itself a violation of Guideline 8(a).1
 9            In fact, Plaintiff has followed the proper procedures to request that Qazi Defendants and
10   their counsel simply act like professionals pursuant to the Civility Order, which inexorably
11   involves their speech. The Guidelines enforced by the Civility Order are, if nothing else, a set of
12   recommended restraints on speech. This is because the practice of law itself is for the most part
13   a rigid, systematized form of speech.2
14            Counsel for Qazi Defendants, Karl Kronenberger—who wrote “I do not believe” that
15   making repeated false statements “is a violation of the NDCAL rules,” and accordingly took no
16   action—has been admitted to the Bar of the State of California for over seventeen years, since
17   July 15, 2003. ECF No. 77-1 at 27-33. Aside from the above, he is assuredly aware by now that
18   even with the robust guarantees provided by the First Amendment, free speech is not absolute,
19   and especially not for lawyers and litigants in the context of the courtroom.
20            “The United States Supreme Court has held that ‘in the courtroom itself, during a
              judicial proceeding, whatever right to `free speech` an attorney has is extremely
21
              circumscribed.’ Gentile v. State Bar, 501 U.S. 1030, 1071, 111 S.Ct. 2720, 115
22
     1
       Qazi Defendants’ opposition brief could be misinterpreted to suggest that Plaintiff contacted
23   counsel “after the publication of each Tweet by the @WholeMarsBlog Twitter account.”
24   Opposition at 3. Plaintiff has contacted counsel primarily about potential safety issues, leaving
     hundreds of posts merely critical of Plaintiff unaddressed. The @WholeMarsBlog account has
25   now authored over 62,100 tweets since its creation on May 21, 2020 at 8:26 A.M., or an average
     of approximately 423 posts per day.
     2
26     Some courts have described the practice of law as “conduct,” as opposed to speech. Yet even if
     some limited aspects of practicing law, e.g. accepting payment, constitute “conduct,” the
27   conveyance of legal advice and argumentation is a matter of formulating and expressing speech.
     Michele Cotton, Improving Access to Justice by Enforcing the Free Speech Clause, 83 BROOK.
28   L. REV. (2017).

         PLAINTIFF’S REPLY ISO MOTION FOR ORDER       2                                  3:20-cv-03426-JD
         TO SHOW CAUSE RE: KRONENBERGER
         ROSENFELD LLP AND QAZI DEFENDANTS
               Case 3:20-cv-03426-JD Document 79 Filed 10/14/20 Page 3 of 6




 1          L.Ed.2d 888 (1991). In a non-public forum such as a courthouse, content-based
            restrictions on speech are permissible as long as they are reasonable in light of the
 2          purpose served by the forum and viewpoint neutral. See Sammartano v. First
 3          Judicial Dist. Court, 303 F.3d 959, 966 (9th Cir.2002). Even outside these
            contexts, the Supreme Court has observed that lawyers are not ‘protected by the
 4          First Amendment to the same extent as those engaged in other businesses.’
            Gentile, 501 U.S. at 1073, 111 S.Ct. 2720. The task for a court in analyzing out-
 5          of-court attorney speech is to ‘engage[] in a balancing process, weighing the
 6          State’s interest in the regulation of a specialized profession against a lawyer’s
            First Amendment interest in the kind of speech ... at issue.’ Id.”
 7
     Canatella v. Stovitz, 365 F. Supp. 2d 1064, 1071 (N.D. Cal. 2005). Notably, the Civility Order
 8
     deemed that all parties, including Defendant Qazi and his corporation, would be held to the same
 9
     standards as lawyers subject to the Guidelines going forward. This same standard should also
10
     apply to non-party Scott Woods, the initial creator of the @WholeMarsBlog Twitter account for
11
     Defendant Qazi’s benefit, who is clearly also aware of the Civility Order. Plaintiff asks only that
12
     Qazi Defendants, counsel, and Mr. Woods be as respectful to him during these proceedings as he
13
     has been to them, even despite disagreeing with their conduct and arguments in the strongest
14
     terms possible.
15
            Nonetheless, Qazi Defendants reject their obligation to act in a respectful or even safe
16
     manner, and point to Wood v. Georgia, 370 U.S. 375, 389 (1962) for the principle that contempt
17
     proceedings should be limited to those circumstances where there is a “clear and present
18
     danger,” meaning that “the substantive evil must be extremely serious and the degree of
19
     imminence extremely high before utterances can be punished.” Opposition at 5. Since then, the
20
     California Supreme Court has remarked on the issues raised in Wood as follows:
21
            “[W]e long ago explained that contempt is an act, committed in or out of the
22          court’s presence, ‘which tends to impede, embarrass or obstruct the court in the
            discharge of its duties.’ (In re Shortridge (1893) 99 Cal. 526, 532 [34 P. 227].)
23          The contempt power represents ‘the inherent power of a trial court to exercise a
24          reasonable control over all proceedings connected with the litigation before it, a
            power which . . . `should be exercised by the courts in order to insure the orderly
25          administration of justice.` [Citations.]’ (Cooper v. Superior Court (1961) 55
            Cal.2d 291, 301 [10 Cal.Rptr. 842, 359 P.2d 274].)”
26
     In re Nolan W. (2009) 45 Cal.4th 1217, 1231.
27
28

     PLAINTIFF’S REPLY ISO MOTION FOR ORDER          3                                  3:20-cv-03426-JD
     TO SHOW CAUSE RE: KRONENBERGER
     ROSENFELD LLP AND QAZI DEFENDANTS
                 Case 3:20-cv-03426-JD Document 79 Filed 10/14/20 Page 4 of 6




 1            Yet Plaintiff brought this Motion because the potential “substantive evil” was as high as
 2   it gets: an account controlled in part by Defendant Qazi made a public assertion that merely by
 3   virtue of litigating this case, Plaintiff might inadvertently drive Defendant Qazi to kill himself—a
 4   warning sign of suicide. On top of that, one of Defendant Qazi’s followers suggested that
 5   Plaintiff should die—a death threat. And all of this followed Defendant Qazi and/or his non-
 6   party co-conspirator Mr. Woods mistakenly targeting a named woman for scorn and ridicule with
 7   no connection to this lawsuit whatsoever, before which Defendant Qazi invented and publicized
 8   a fake order of this Court to raise money, etc. These acts would tend to “impede, embarrass or
 9   obstruct the court in the discharge of its duties” and are in part intended to prejudice Plaintiff,
10   with the @WholeMarsBlog account brazenly posting on October 13, 2020, “the more people
11   make fun of [Plaintiff] the closer we get to winning.” Id. See
12   https://twitter.com/WholeMarsBlog/status/1316212512744902657.
13            Incredibly, counsel for Qazi Defendants has not responded to these “extremely serious”
14   matters with a humble apology, some brief form of explanation, clarity on who wrote what, or at
15   the very least, an assurance that his client is healthy and that the suicide reference was a joke. In
16   many cases he did not respond at all. He instead now offers the Court an incomplete and
17   misconstrued3 list of bullet points and insists that his clients had a right under the First
18   Amendment, and under the Guidelines pursuant to this Court’s Order, to incite others to attack
19   Plaintiff and/or random members of the public because of this lawsuit, and to openly warn of
20   suicide because of this lawsuit in such a way that the Court supposedly need not be concerned.
21            To add insult to injury, counsel flaunts Defendant Qazi’s plausible deniability as to who
22   wrote the statements (without denying that his client actually did), and then attempts in his
23
     3
24     Plaintiff obviously does not object in general to the routine filing of Qazi Defendants’ Motion
     to Dismiss. Counsel’s inclusion of this bullet point suggests a deliberate intent to falsely portray
25   Plaintiff as unreasonable. As is clear from the motion, Plaintiff specifically objects to counsel’s
     choice of the “virtual shooting gallery” metaphor in the context of all that has transpired, as well
26   as various other aspects of the Motion to Dismiss that will be outlined in Plaintiff’s forthcoming
     opposition brief. Counsel knew or should have known that his Motion would be promoted to
27   Defendant Qazi’s social media followers, some of whom may own firearms, and many of whom
     often misinterpret Qazi Defendants’ motions and/or whims as actual orders of the Court.
28   Counsel can zealously advocate for his clients while maintaining a modicum of common sense.

         PLAINTIFF’S REPLY ISO MOTION FOR ORDER        4                                   3:20-cv-03426-JD
         TO SHOW CAUSE RE: KRONENBERGER
         ROSENFELD LLP AND QAZI DEFENDANTS
                 Case 3:20-cv-03426-JD Document 79 Filed 10/14/20 Page 5 of 6




 1   footnote 2 to retract the words in his September 9, 2020 voicemail in order to suggest that there
 2   was never any violated agreement between the parties regarding confidentiality—only one
 3   around Federal Rule of Evidence 408.4 In other words, to argue that he and his clients should not
 4   be subject to contempt proceedings, counsel for Qazi Defendants tells another lie while omitting
 5   some of his clients’ most concerning acts from his opposition brief (namely, publicly linking to
 6   internet posts targeting Plaintiff authored by a restrained party and criminal defendant; and
 7   targeting Plaintiff’s family members).
 8            In this context, Qazi Defendants’ lamentations regarding a supposed lack of “due
 9   process” ring hollow. Qazi Defendants have made their arguments pursuant to typical motion
10   practice under the Federal Rules of Civil Procedure and Civil Local Rule 7 in the standard
11   timeframe and could have used additional pages or attached a declaration enumerating various
12   facts if they so desired. They did not. Similarly, their arguments suggesting a “waste of
13   resources” ignore the countless hours Plaintiff has wasted handling Qazi Defendants’ unrelenting
14   abuse and false accusations.5,6 Plaintiff only brought this matter to the Court’s attention at the
15   point at which the potential safety implications were too dire to ignore. Aaron Swartz’s
16   unexpected 2013 suicide due to his prosecutor’s ignorance and/or indifference is a stark
17   precedent and it is more than enough to warrant caution and a very minimal use of judicial
18
     4
19     Counsel’s voicemail, accessible at http://www.aarongreenspan.com/20200909.voicemail.mp3,
     directly references his client’s “breach of our private agreement here regarding confidentiality.”
20   See also Motion at 7:18-8:2, not referenced in Qazi Defendants’ Opposition.
     5
       Defendant Qazi continues to mock the Court even as of the filing of this Reply, having posted
21   his Opposition on one of his personal websites at the URL
     https://heyamifat.com/tesla/aaron-greenspan-huge-moron.pdf, subsequently advertised to his
22   15,000+ social media followers. While he would normally be perfectly free to call Plaintiff a
     “huge moron,” this attempt to further incorporate these proceedings into Defendant Qazi’s
23   supposed comedy routine on social media once again violates Guideline 8, which reads, “A
24   lawyer should at all times be civil, courteous, and accurate in communicating with opponents or
     adversaries, whether in writing or orally.”
     6
25     Plaintiff’s Motion adheres to Guideline 10, which states, “Motions should be filed or opposed
     only in good faith and when the issue cannot be otherwise resolved.” Prior to filing the Motion,
26   Plaintiff e-mailed counsel Karl Kronenberger over 20 times from August 22, 2020 through
     September 26, 2020 hoping that Qazi Defendants would voluntarily cease and desist their
27   harassing and deeply unprofessional actions. ECF No. 77-1. Plaintiff specifically avoided
     requesting a temporary restraining order or a permanent injunction due to the strain such motions
28   place on the Court’s calendar.

         PLAINTIFF’S REPLY ISO MOTION FOR ORDER       5                                  3:20-cv-03426-JD
         TO SHOW CAUSE RE: KRONENBERGER
         ROSENFELD LLP AND QAZI DEFENDANTS
                Case 3:20-cv-03426-JD Document 79 Filed 10/14/20 Page 6 of 6




 1   resources. Frankly, counsel’s argument that “[n]one of these tweets” are material to the
 2   proceedings, even where they may concern his own client’s life, is preposterous.
 3          In conclusion, Qazi Defendants’ recalcitrance, premised on a misplaced belief in absolute
 4   freedom of speech under the First Amendment, must stop. Plaintiff does not expect that
 5   everyone must like him or say nice things about him; some disagreements are inevitable in life.
 6   But Plaintiff does expect that taking an issue to court should not require anyone to risk their
 7   safety to any significant degree, and Qazi Defendants’ actions have too often crossed the line.
 8   The Northern District of California’s Guidelines for Professional Conduct were not intended to
 9   encourage maybe-serious-maybe-not warnings about litigants committing suicide, the vengeful
10   targeting of attorneys’ and/or parties’ family members, death threats, offshore websites, hostile
11   written missives, carefully orchestrated finger-pointing, broken agreements, outright lies,
12   anonymous funding, and extra billable hours for the attorneys doing nothing to curtail all of the
13   above in response to repeated requests to cease and desist. Quite the opposite, as none of those
14   acts could be considered “professional conduct” by any reasonable person. Accordingly, an
15   Order to Show Cause Why Kronenberger Rosenfeld LLP and Defendants Omar Qazi and Smick
16   Enterprises, Inc. Should Not Be Held In Contempt of Court is regrettably necessary.
17
18   Dated: October 14, 2020               Respectfully submitted,
19
20
21
                                           Aaron Greenspan
22                                         956 Carolina Street
23                                         San Francisco, CA 94107-3337
                                           Phone: +1 415 670 9350
24                                         Fax: +1 415 373 3959
                                           E-Mail: aaron.greenspan@plainsite.org
25
26
27
28

     PLAINTIFF’S REPLY ISO MOTION FOR ORDER           6                                  3:20-cv-03426-JD
     TO SHOW CAUSE RE: KRONENBERGER
     ROSENFELD LLP AND QAZI DEFENDANTS
